internal_revenue_service number info release date june uilc cc psi 1-genin-167684-02 dear this letter answers your correspondence requesting late s_corporation relief under sec_1362 of the internal_revenue_code the facts presented in your situation appear to be covered by the automatic relief provisions found in section dollar_figure of revproc_97_48 in order to receive relief you must follow section dollar_figure and send the election and appropriate statement to the following facsimile number internal_revenue_service cincinnati service_center entity fax if you would like to check the status of your submission after days you may call the internal_revenue_service customer accounts office pincite-829-1040 in addition the irs has developed two free compact discs to educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these discs can be ordered by calling if you use the internet visit the site www irs gov businesses small which is dedicated to small businesses taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures form_2553 revproc_97_48
